Citation Nr: 9930035	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
back, claimed as secondary to a service-connected bilateral 
foot disability.

2.  Entitlement to service connection for a disorder of the 
hips, claimed as secondary to a service-connected bilateral 
foot disability.  

3.  Entitlement to an increased rating for service-connected 
mild planovalgus deformities of both feet, with claw toes, 
post-operative, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971.

In October 1971, the RO granted the veteran's claim of 
service connection for mild postoperative, plano-valgus 
deformities of both feet with claw toes.  A 30 percent 
disability rating was assigned, effective from the date of 
separation from service.  

In a May 1991 decision, the RO denied the veteran's claim of 
service connection for a low back disorder as secondary to 
the service-connected foot disability.  The veteran did not 
appeal at that time.  In a November 1995 decision, the RO 
denied the veteran's claim for an increased rating for his 
bilateral foot disability, and found that secondary service 
connection had not been established for disorders of the hips 
and back.    

This matter now comes to the Board of Veterans' Appeals 
(Board) from a May 1996 RO rating decision which denied the 
veteran's claim for a rating in excess of 30 percent for his 
service-connected foot disability, and also found that the 
veteran had not submitted new and material evidence 
sufficient to reopen claims of secondary service connection 
for disorders of the back and hips.  In his June 1996 Notice 
of Disagreement (NOD), the veteran indicated his disapproval 
regarding all three issues addressed in the May 1996 
decision.  

Subsequently, in a January 1997 decision, a hearing officer 
appears to have determined that new and material evidence had 
been submitted which was sufficient to reopen the veteran's 
claims regarding the back and hips.  By this decision, the 
hearing officer denied an increased rating for the veteran's 
bilateral foot disability, and denied the claims for service 
connection for disorders of the back and the hips as 
secondary to the service-connected foot disorder.

In a February 1999 decision, the RO, in pertinent part, 
denied the veteran's initial claim of service connection for 
a bilateral knee disorder as secondary to his service-
connected bilateral foot disability.  Even though the veteran 
did not file an NOD regarding this issue, he was issued a 
Supplemental Statement of the Case (SSOC), in February 1999, 
which included it among the other issues on appeal.  The 
Board notes that the veteran has not submitted a VA Form 9 
with respect to the issue of his bilateral knee disorder, 
even though he was informed, in the transmittal letter with 
the February 1999 SSOC, that he had 60 days to in which to 
respond to perfect his appeal regarding this new issue.  As 
the veteran has not submitted an NOD regarding the February 
1999 denial, and his appeal was never perfected, the issue of 
secondary service connection for a bilateral knee disorder is 
not before the Board on appeal at this time and is referred 
to the RO for any action deemed appropriate.  

The issue of an increased rating for the veteran's service-
connected bilateral foot disorder is addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a service-connected disability, diagnosed 
as mild planovalgus deformities of both feet, with claw toes, 
post-operative.

3.  The medical evidence of record shows that the veteran 
currently also has a disorder of the lumbar spine and that he 
has been diagnosed with problems in both his hips.

4.  The preponderance of the evidence is against the 
veteran's claim that there is an etiological relationship 
between his current disorders of the back and hips and his 
service-connected disability of the feet.


CONCLUSIONS OF LAW

1.  The veteran's current back disorder is not secondarily 
related to his service-connected disability of the feet.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1999).

2.  The veteran's current bilateral hip disorder is not 
secondarily related to his service-connected disability of 
the feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A report of examination prior to the veteran's entrance into 
active service is not on file.  A review of the service 
medical records reveals that the veteran had treatment, 
including interphalangeal (IP) joint resections of toes 2-4 
bilaterally, for foot problems diagnosed in May 1971 as mild 
plano-valgus deformities of both feet with claw toes, 
moderately symptomatic.  The record is devoid of any 
indication of inservice complaints or findings indicative of 
a disorder of the back or the hips.  Upon his May 1971 
examination prior to separation from service, the veteran's 
clinical evaluation was normal except for findings regarding 
the feet.


In an October 1971 rating action, the RO granted the 
veteran's claim for service connection for mild plano-valgus 
deformities of both feet with claw toes, post-operative.  A 
30 percent disability rating was assigned, effective since 
separation from service.

In a November 1989 statement, the veteran reported that he 
had to drop out of school after being in a motor vehicle 
accident which required three months of medical treatment.

In January 1991, the veteran submitted a claim seeking 
service connection for a back disorder as secondary to his 
service-connected disorder of the feet.  The veteran asserted 
that the change in his gait caused by the foot disorder had 
led to his current back problem.

A January 1991 VA outpatient treatment record shows that the 
veteran was seen for complaints of mid-low back pain with 
shooting pain to the groin and inner aspect of the thighs 
bilaterally.  It was noted that the veteran had suffered no 
recent injury, that he had developed low back pain two weeks 
earlier with radiation into the scrotum and upper thighs, and 
that this was in the distribution of the S3 dermatome.  It 
was also reported that he had been having difficulty walking 
and sleeping, secondary to pain status after a motor vehicle 
accident 11/2 years before.  Upon examination, it was noted 
that the veteran's back had some paraspinal muscle spasm.  
Neurological examination revealed that he could walk on heels 
and toes with assistance, that Babinski signs were absent, 
and that sensation was intact to touch.  The diagnosis was 
low back pain with S3 dermatomal radiation.  

In May 1991, the RO denied the veteran's claim for secondary 
service connection for a back disorder, finding, in essence, 
that the veteran had not submitted evidence that indicated 
his back problems were proximately related to his service-
connected foot disorder.  


On a May 1993 VA examination of the feet, it was noted that 
the veteran currently walked without the use of an aid.  
Under objective findings, it was reported that he had a 
normal gait without limp, and that he demonstrated right-
sided hindfoot varus deformity with standing.  Diagnoses 
included bilateral flat feet with mild right hindfoot varus 
deformity in bilateral toes, two through five with hammertoe 
deformity.

In October 1995 correspondence, the veteran's service 
representative indicated that the veteran sought secondary 
service connection for disorders of the hips and the back due 
to the change in his gait caused by his service-connected 
bilateral foot disability.  

Submitted in support of these assertions were VA outpatient 
treatment records dated from February to August 1995.  Review 
of these records reveals that the veteran was seen in 
February 1995 for chronic low back and leg pains, and for his 
service-connected foot deformities.  Physical examination of 
the back revealed that the veteran had full range of motion, 
with complaints of discomfort on flexion and side-to-side 
bending.  Heel and toe standing were noted to be within 
normal limits.  The diagnostic impressions included foot 
symptoms and degenerative joint disease. April 1995 records 
show that the veteran was seen for shooting pains from the 
thigh, the lower back, and the hip toward the ankle, and 
sometimes from the feet to the knees.  Foot problems were 
noted, and the assessment was reported to include tendonitis, 
left, insertion of tibialis anterior, bilateral IPK 
(intractable plantar keratosis), and "rule out" sciaticus, 
left.  The veteran was fitted for orthotics later that month.  
In July 1995, he was seen in podiatry for complaints of pain 
in the hips and burning, shooting pain down the back of his 
legs.  The veteran noted that the pain had been present for 
about 32 years and had become worse.  Symptoms of the foot 
disorder were observed, and the assessment again included 
tendonitis, IPK, and "rule out" sciatica.  An August 1995 
record showed that the veteran had complaints of chronic back 
and hip pain.  Observation reportedly revealed some pain on 
lateral extension of the hip, negative Trendelenburg's sign, 
and a gait that showed some decrease in weight bearing in the 
left leg.  Babinski signs were reportedly negative, right and 
left.  Another August 1995 record revealed that the veteran 
had complaints of pain in the region of his hip and lower 
back that radiated to the groin region.  Physical examination 
revealed problems including tenderness in the right and left 
hips.  The assessment noted that spinal films showed 
decreased space between L4 and L5 and changes between L5 and 
S1.  August 1995 reports of CT scans of the lumbar spine and 
the pelvis revealed spinal stenosis and degenerative changes 
in the lumbosacral spine, no findings of avascular necrosis, 
and a circular density at the level of the left femoral neck, 
thought to represent a subcortical cyst.  

On VA examination in November 1995, it was noted that the 
veteran had a history of inservice foot surgery in the 
1970's.  Swelling and pain reportedly had continued after 
discharge in 1971.  The examiner also reported a history of 
complaints of low back strain and bilateral pain of both hips 
that the veteran thought was attributable to his feet 
problems.  Subjective complaints reportedly included pain and 
swelling in both feet, pain in the hips bilaterally, and pain 
in the back and sides of the thighs.  Objective findings 
included a shortened and deformed middle toe on the right 
foot, some limitation of spine movement, and negative 
straight leg raising test.  Upon clinical evaluation, the 
veteran's posture was reported to be normal and there was  
some limping noted on the left side.  Standing, squatting, 
supination, pronation, rising on the toes, and rising on the 
heels were all found to be normal.  Appearance and function 
were reportedly normal except for the deformed and shortened 
toe.  On specific evaluation of the hips, the veteran was 
found to have normal rotation in a circular manner on range 
of motion testing, no pain or tenderness, no fatigue or 
weakness on standing, and no unusual movements on walking.  
Specific clinical examination of the back showed no postural 
abnormality, no fixed deformity, some limitation in range of 
motion, and normal musculature of the back.  The examiner 
found that there was no objective evidence of pain on motion 
except in flexion of the spine, when there was some pain 
which limited further flexion.  He also found that there were 
no sensory or motor deficits, and that straight leg raising 
test was negative on both sides.  X-rays of the back and hips 
were pending.  The diagnoses included status post surgery of 
bilateral claw toes of both feet, arthritis of bilateral 
hips, and chronic back strain.  At the conclusion of the 
examination, the examining physician specifically reported 
the opinion that arthritis of both hips and chronic back 
strains are unrelated to the feet problems.  A radiographic 
report noted that  recent views of the hips showed no 
significant change when compared with films taken in August 
1995.  The possible subcortical cyst was noted, and it was 
reported that calcifications within the pelvis were most 
consistent with phleboliths, and were unchanged.  A 
radiographic report concerning the spine showed further 
irregularity of the superior and anterior aspects of L5, 
suggestive of diskitis.  

In November 1995, the RO denied the veteran's claim for 
service connection for disorders of the back and hips as 
secondary to his service-connected foot disorder.  
   
In January 1996, additional VA outpatient treatment records, 
dated from September to November 1995, were submitted.  These 
records show that the veteran continued to receive treatment 
for symptoms regarding his back, hips, and feet.  In an 
October 1995 neurology report, the impression was pain, 
mainly in the hips, radiating to the groin, but no hip joint 
pathology, based upon recent plain films.  Another October 
1995 record found back pain/spinal stenosis.  A November 1995 
record indicated that the veteran had low back pain of 
questionable etiology.

In a May 1996 decision, the RO, in pertinent part, found that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claims for secondary service 
connection.

In June 1996, the veteran submitted an NOD regarding all 
issues in the May 1996 RO decision.  With his statement, the 
veteran submitted a June 1996 memorandum from a VA physician.  
In the memorandum, that physician stated that the veteran has 
had chronic strain in the knees, hip, and lower back.  That 
physician's opinion was that these chronic disabling strains 
were due to altered body alignment and changes of gait and 
weight-bearing caused by his service-connected injuries and 
subsequent deformities.

During his October 1996 RO hearing, the veteran testified 
that he was receiving treatment for orthopedic problems, 
including problems with his back and his hips, from the same 
VA physician who had written the June 1996 memorandum.  The 
veteran and his representative indicated that the VA 
physician related these problems to the veteran's altered 
body alignment due to his bilateral foot disorder.

VA radiological reports dated from January 1996 reveal a mild 
increase in activity involving the veteran's degenerative 
arthritis of the lumbar spine.

VA outpatient treatment records dated from January 1996 
through October 1996 show that the veteran received ongoing 
treatment for orthopedic problems, including symptoms 
involving his hips and his back.  These records show that he 
was being followed in neurosurgery for pain management and 
that spinal surgery was being contemplated.  A June 1996 
record from the orthopedic clinic indicated that the veteran 
had lumbar spine pathology and buttock/groin, pain, probably 
due to referred pain from the lumbosacral spine and unlikely 
due to the hips.

On VA examination of the spine performed in November 1996, 
the examiner related the veteran's history of inservice 
treatment for foot problems.  It was noted that the veteran 
had experienced intermittent low back pain for years, which 
was worse for the past two years, with pain radiating down 
his right leg and occasionally into his right groin.  Upon 
clinical evaluation, it was noted that the veteran walked 
with a cane in his right hand.  The examiner found tenderness 
on palpation in both the sacroiliac and sciatic notch 
regions, equal leg lengths, and a negative Trendelenburg 
examination of both hip joints.  He reported that the veteran 
could not walk on his heels or his toes because of his back 
pain.  Straight leg raising was reportedly positive 
bilaterally from the supine position at 32 degrees.  Reflexes 
of the lower extremities were noted to be within normal 
limits, and there was no hypesthesia of either lower 
extremity.  X-rays of the lumbosacral spine from November 
1995 reportedly showed decreased intervertebral disk space at 
L4-L5 and L5-S1 and osteoarthritic changes at L4-L5.  An 
August 1995 CT scan of the lumbosacral spine showed spinal 
stenosis and osteoarthritis.  X-rays of the hip performed on 
November 1995 were noted to be normal except for a small 
subcortical cyst in the left femoral head.  The diagnosis 
included lumbosacral sprain, chronic, with limitation of 
motion on current examination.  He noted that this was not 
due to the service, but due to osteoarthritis.  Also 
diagnosed at this time were osteoarthritis and spinal 
stenosis of the lumbosacral spine.  The examiner stated that 
the arthritis was moderately severe and due to the aging 
process.  Regarding the hips, the examiner diagnosed normal 
hip joints bilaterally, by current examination and by X-rays 
taken in November 1995.

In a January 1997 decision, the hearing officer found that 
the veteran had submitted new and material evidence 
sufficient to reopen his claims for secondary service 
connection for disorders of the hips and the back.  On de 
novo review, the hearing officer denied the veteran's claims 
for secondary service connection for the disorders of the 
back and hips.

In March 1997, records were submitted from the Social 
Security Administration (SSA) which indicated that the 
veteran was granted disability benefits, effective April 
1995, for disabilities including degenerative disk disease 
and spondylosis.  The SSA records associated with the claims 
file at this time included copies of medical records noted 
above, as well as additional medical records supporting the 
disability determination.  The medical records new to the 
claims file, including a December 1995 SSA examination 
report, essentially show that the veteran has had 
longstanding complaints of foot problems, low back pain, and 
pain in the hips.  A February 1996 VA record from the 
neurosurgical clinic noted that the veteran's back problems 
had begun after lifting at work.  The new records of medical 
treatment for these symptoms included diagnoses of 
spondylosis, spinal stenosis, and degenerative changes of the 
lower lumbar spine. 
 
A record from the East Hartford Medical Center showed that 
the veteran was seen for an orthopedic examination in April 
1997.  Physical examination of the spine revealed tenderness 
on palpation in the sacroiliac and sciatic notch region.  
Straight leg raising was found to be positive bilaterally.  
There was no leg length discrepancy and Trendelenburg testing 
of both hip joints was negative.  It was noted that the 
veteran had normal reflexes of both lower extremities and 
that his sensory innervation was intact.  Moderate 
restriction was noted on flexion and extension.  Diagnoses 
from prior X-rays and CT scans reportedly included decreased 
intervertebral disk space at L4-L5 and L5-S1, osteoarthritic 
changes at L4-L5, spinal stenosis, and normal X-rays of the 
hips except for a small subcortical cyst in the left femoral 
head.  Current diagnoses included lumbosacral sprain, 
osteoarthritis, and spinal stenosis of the lumbosacral spine.      

In a June 1998 letter from the East Hartford Medical Center, 
the veteran's private physician, Sheikh Ahmed, M.D., stated 
that the veteran has had foot problems for 27 years and that 
he currently has gait problems due to shifting his weight as 
a result of the foot pain.  Dr. Ahmed also reported that the 
change in weight distribution over time might have changed 
other body parts.  He indicated that the veteran had hip pain 
on a regular basis and that hip problems would be consistent 
with injuries that may occur due to the shifting of body 
weight and body stress. 

In a February 1999 decision, the RO, in pertinent part, 
denied the veteran's claims for secondary service connection 
for a back disorder and for abnormalities of both hips.   

Upon VA examination in April 1999, the examining physician 
noted the veteran's history of inservice treatment for foot 
problems.  The examiner also noted the history of constant 
pain in both hips.  It was reported that there were no 
specific precipitating factors, that the veteran could not 
describe specific limitations of motion of functional 
impairment, and that he used a cane on the right side.  On 
clinical evaluation, the physician noted that it was 
difficult to examine the veteran due to his inability to 
cooperate and relax fully for range-of-motion testing.  The 
examiner stated the opinion that the range of motion testing 
reported below was not accurate, and that the limitation seen 
was not true.  Physical examination of the hips revealed 
extreme muscle tightness that made motion difficult.  Range 
of motion testing for both hips showed that the veteran had 
flexion to 90 degrees, external rotation to 45 degrees, 
internal rotation to 10 degrees, adduction to 20 degrees, and 
abduction to 45 degrees.  The physician found that the 
veteran ambulated with a cane on the right side, that the 
gait pattern itself was not painful, and that there was no 
limp seen.  Strength was noted to be full in the lower 
extremity muscle groups for hip flexors, and sensation in the 
lower extremities was intact for light touch and pinprick.  
It was noted that November 1995 X-ray films showed no 
degenerative changes in either hip.  The diagnosis included 
chronic pain in the hips with loss of range of motion, which 
was felt to be voluntary effort on the part of the veteran.

In additional comments, the VA examiner stated that, based 
upon the fact that the veteran's X-rays have been negative 
for degenerative changes of both hips, and in light of his 
voluntary efforts to restrict his range of motion of the 
joints during the examination, it could not be specifically 
said that his hip pain is related to his service-connected 
foot problem.  The examiner noted that the veteran's 
complaints regarding back pain had been addressed previously 
and that, based on the prior compensation and pension report, 
the back pain was not felt to be a service-connected problem.  

In an April 1999 statement, the veteran reported that he did 
not believe that his examination was adequate, and he 
requested that another one be provided.  

II.  Analysis

At the time when the veteran initiated his appeal, the RO had 
found that he had not submitted new and material evidence 
sufficient to reopen claims for secondary service connection 
for disorders of the back and the hips.  Pursuant to the 
procedural history laid out in the Introduction, above, the 
veteran's claims for service connection for disorders of the 
back and the hips have been reopened and are now being 
addressed here on a de novo basis.  As such, a decision on 
the merits presents no prejudice whatsoever to the veteran's 
claims.  

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a disability is shown to be chronic during 
service (or within an applicable postservice presumptive 
period under 38 C.F.R. § 3.307), subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection, however, may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Board notes that, in the case of Allen v. Brown, 7 
Vet.App. 439 (1995), the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) held that the term "disability," as used 
in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected disability, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected disorder, 
shall be compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  In order to show that a 
claim for service connection is well grounded, there must be 
competent evidence of: (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection, based upon competent medical 
evidence) between the inservice injury or aggravation and the 
current disability.  See Elkins v. West, 12 Vet.App. 209, 213 
(1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998);  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

The Court of Appeals for Veterans Claims has specifically 
held that "[a] claim for secondary service connection, like 
all claims, must be well grounded."  Reiber v. Brown, 
7 Vet.App. 513, 516 (1995).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The Board is satisfied that all relevant facts have been 
properly developed in this matter.  Based upon the documented 
presence of a service-connected bilateral foot disorder, the 
consistent medical evidence of a current disorder of the 
lumbar spine, medical diagnoses (inconsistent as they may be) 
of a bilateral hip disorder, and upon medical opinions 
finding a relationship between the veteran's service-
connected bilateral foot disorder and his disorders of the 
back and hips, we have determined that these claims satisfy 
the three prongs of the Caluza test, above.  Thus, the 
appellant's claims for secondary service connection for a 
back disorder and a bilateral hip disorder are well grounded.

However, the establishment of well-grounded claims does not 
dispose of the issues in this case.  The Board must review 
the claims on their merits and account for the evidence which 
it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert, supra.  Once a claim is 
well grounded, the presumption that statements in favor of 
the claim are entitled to full weight no longer applies, and 
it is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision. See, 
e.g., Evans v. West, 12 Vet.App. 22, 30 (1998).  For the 
Board to deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet.App. 
518 (1996), citing Gilbert, supra, at 54.  Moreover, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102 (1999).

In the instant matter, service medical records reveal that 
the veteran was treated for foot problems during service and 
that service connection was granted for a bilateral foot 
disorder soon after separation from service.  The record does 
not show, nor has the veteran asserted, that there is any 
evidence indicating he had problems with his back or his hips 
during service. 

Objective medical evidence on file indicates that the veteran 
was not treated for complaints of pain in the lower back 
until 1991, and that he was not treated for complaints of 
pain in the hips until 1995.  Since 1991, diagnoses regarding 
his low back disorder have included:  low back pain with S3 
dermatomal radiation (January 1991); degenerative joint 
disease (February 1995); decreased space between L4-L5 and 
changes between L5-S1 (August 1995); spinal stenosis and 
degenerative changes of the lumbar spine (August 1995); back 
pain/spinal stenosis (October 1995); chronic back strain 
(November 1995 VA examination); irregularity of the superior 
and anterior aspects of L5, suggestive of diskitis (November 
1995 VA examination X-rays); spondylosis (December 1995 
examination for SSA); degenerative arthritis of the lumbar 
spine (January 1996 X-rays); chronic strain of the hip and 
lower back (June 1996 VA physician's memorandum); chronic 
lumbosacral sprain with limitation of motion and 
osteoarthritis and spinal stenosis of the lumbosacral spine 
(November 1996 VA examination); lumbosacral sprain, 
osteoarthritis, and spinal stenosis of the lumbosacral spine 
(April 1997 private record from the East Hartford Medical 
Center). 

Diagnoses regarding the hips have included:  rule out 
sciatica (July 1995); no finding of avascular necrosis and a 
circular density at the level of the left femoral neck which 
may represent a subcortical cyst (August 1995); arthritis of 
the bilateral hips (November 1995 VA examination prior to X-
rays); subcortical cyst and calcifications within the pelvis 
consistent with phleboliths (November 1995 VA examination X-
rays reports); pain mainly in the hips radiating to the 
groin, but no hip joint pathology on recent films (October 
1995 VA neurology report); chronic strain of the hips and 
lower back (June 1996 VA physician's memo); normal hip joints 
bilaterally (November 1996 VA examination); and no limp seen, 
chronic pain in the hips with loss of range of motion (April 
1999 VA examination).

The Board notes that the veteran has not asserted that he has 
a disorder of the low back or the hips which is directly 
related to service, and the record contains no evidence that 
would imply or support such a conclusion.  The veteran 
contends that his disorders of the low back and bilateral 
hips are due to an antalgic gait caused by his service-
connected bilateral foot disorder.

Aside from the veteran's own assertions and statements made 
during his hearing, the Board notes that the claims for 
secondary service connection for disorders of the back and 
hips appear to be supported by two medical opinions:  a 
statement from a VA physician in a June 1996 memorandum, that 
indicates the veteran had chronic strain in the hips and 
lower back which were due to altered body alignment and 
changes of gait and weight-bearing caused by his service-
connected injuries and subsequent deformities of the feet; 
and a June 1998 statement from his private physician, Dr. 
Ahmed, who reported that the veteran had gait problems due to 
shifting his weight as a result of foot pain, that the change 
in weight distribution over time may have changed other body 
parts, and that the veteran's hip problems would be 
consistent with injuries that may occur due to the shifting 
of body weight and body stress. 


In assessing the above noted statements supporting the 
veteran's claims, the Board first notes that the lay 
statements from the veteran and his representative, while 
probative for relating occurrences which can be observed by 
laymen, are not probative for diagnosing a disorder or its 
cause.  This is because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, 
supra. 

Turning now to the medical evidence in support of the claims, 
we find that they are actually supported only by the VA 
physician's June 1996 statement, which links chronic strain 
of the hips and lower back to changes in the veteran's gait 
due to his service-connected foot disorder.  The statements 
from Dr. Ahmed, on closer scrutiny, speak only in 
generalities and do not specifically address the veteran's 
situation.  While these statements indicate Dr. Ahmed's 
opinions that a change in weight distribution in the 
veteran's gait might have changed other body parts and that 
his hip problems are consistent with injuries that may occur 
due to shifting of body weight, they do not diagnose the 
veteran with any specific hip problem directly due to altered 
gait.  Thus, the Board finds that Dr. Ahmed's statements 
cannot be considered definitive findings of either a 
specifically diagnosed disorder, or evidence of a clear nexus 
to his service-connected foot disorder.  Therefore, the only 
remaining medical evidence supporting the veteran's claims 
for secondary service connection is the June 1996 statement 
from the VA physician. 

Conversely, the vast weight of evidence on file indicates 
that, while the veteran may have a disorder of the lumbar 
spine and a disorder of the hips, these problems are not 
related to his service-connected foot disorder.  The Board 
notes that, after diagnosing arthritis of both hips and 
chronic back strains, the VA physician performing the 
November 1995 examination specifically reported that these 
disorders were "unrelated to the feet problem."  Also, a 
June 1996 VA record from the orthopedic clinic indicated that 
that veteran had lumbar spine pathology and buttock/groin 
pain, probably due to referred pain from the lumbosacral 
spine and unlikely due to the hips.  Even more on point are 
the diagnoses on a November 1996 VA examination report, which 
included normal hip joints bilaterally and chronic 
lumbosacral sprain with limitation of motion, not due to 
service, but due to osteoarthritis.  The examining physician 
went on to find that osteoarthritis and spinal stenosis of 
the lumbosacral spine were due to the aging process.  Most 
recently, on VA examination in April 1999, the physician 
reported that it could not be specifically said that the 
veteran's hip pain is related to his service-connected foot 
problem.  After review of all the medical evidence on file, 
the Board finds that the weight of the evidence falls against 
the sole opinion voiced by the VA physician in the June 1996 
memorandum, and thus militates against the veteran's claim.  

We note that the veteran presented sworn testimony at his 
hearing to the effect that his bilateral hip problem and his 
lumbar spine disorder were caused by an antalgic gait 
secondary to his service-connected foot disorder.  With all 
due respect for the veteran's forthright testimony, however, 
we must observe that the present claims are refuted by the 
preponderance of the medical evidence on file.  While it is 
certainly possible that the veteran may have developed 
disorders of the back and hips secondary to his bilateral 
foot disorder, and that the VA examiners in 1995, 1996, and 
1999 were all mistaken, we must base our decision, on each 
issue before us, upon the totality of evidence on record.  
Here, the preponderance of the evidence opposes the veteran's 
claim.  There is only one medical opinion linking his lower 
back and bilateral hip problems to his service-connected foot 
problem, and the greater weight of the medical testimony of 
record indicates that there is some other, non-service-
connected cause, not his service-connected disability. 

As discussed above, there is medical evidence on both sides 
of this claim.  However, we find that the opinions of the VA 
physicians, rendered in November 1995, November 1996, and 
April 1999, outweigh the single countervailing statement of 
the VA physician in the June 1996 memorandum, as to whether 
there is an etiological connection between the service-
connected foot disorder and the later development of 
disorders of the lower back and the hips.  We say this with 
no lack of respect for that lone VA physician's opinion, but 
we would be remiss if we did not observe that it is 
essentially conclusory, without clinical records supporting 
the rationale.  We also note that the other statements of 
record from the veteran's examining physicians indicate no 
relationship between the service-connected bilateral foot 
problem and disorders of the hips and the lower back. 

As the Court of Appeals for Veterans Claims has held, "It is 
the Board that must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another."  Evans v. West, supra, citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  

In view of the foregoing, we find that the preponderance of 
the evidence is against the veteran's claims.  The Board does 
not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but neither he nor his 
representative is competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, Grottveit, supra.

We have considered the benefit of the doubt/reasonable doubt 
doctrine in this case. However, as the evidence is not 
equally balanced, and the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable.


ORDER

The claim of entitlement to service connection for a disorder 
of the back, claimed as secondary to a service-connected 
bilateral foot disability, is denied.

The claim of entitlement to service connection for a disorder 
of the hips, claimed as secondary to a service-connected 
bilateral foot disability, is denied.



REMAND

The Board finds that the veteran's claim for increased 
compensation benefits for a bilateral foot disorder, 
identified as mild planovalgus deformities of both feet with 
claw toes, postoperative, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, VA has 
a duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the current  rating assigned 
for his service-connected bilateral foot disorder and, 
similarly, the claim is well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).


The Board notes that the last VA examination reporting 
findings regarding the bilateral foot disorder was dated in 
November 1996.  Findings at that time included bilateral pes 
planus, limitation of motion of the toes in both feet, 
hammertoes bilaterally, fusions of the PIP joints in the toes 
of the left foot, a claw toe in the third toe of the right 
foot, and fusion of the PIP joints of the second, third, and 
fourth toes of the right foot.   

Since that last VA examination, the veteran has asserted that 
his service-connected foot disorder has become more 
disabling, thereby warranting an evaluation in excess of the 
current 30 percent rating.  Specifically, the veteran and his 
representative have asserted that his bilateral foot disorder 
is profound and chronic, and has been growing progressively 
worse.  They note that the symptoms consist of pain, 
swelling, hammer toes, and claw feet which cause the veteran 
to alter his gait, limp, and depend upon the use of a cane to 
walk.  Furthermore, they assert that the veteran's feet now 
cause problems standing and walking, and have contributed to 
his inability to become employed.  In order to be sure that 
all the symptoms of the veteran's current bilateral foot 
disability are properly and fully evaluated, the veteran 
should be afforded the opportunity to undergo a new, current 
VA examination.  Caffrey v. Brown, 6 Vet.App. 377 (1994).  

Moreover, we note that the Court has held, in DeLuca v. 
Brown, 8 Vet.App. 202 (1995), that the provisions of the 
Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Court indicated that 
evaluation of orthopedic disorders must involve consideration 
of all the factors set forth in 38 C.F.R. § 4.45, including a 
determination as to whether the involved joint or joints 
exhibit weakened movement, excess fatigability, or 
incoordination, and that such determinations, if feasible, 
should be described in terms of additional range of motion 
loss.  In light of DeLuca, and the specific assertion that 
the veteran's bilateral foot problems cause pain and 
functional loss, any examination of the veteran's feet must 
take the foregoing into consideration.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard are records of treatment at the VA 
medical center in Newington, Connecticut, since 1996.  
Ongoing treatment records should be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

In view of the above, the issue of an increased rating for 
the veteran's service-connected postoperative mild 
planovalgus deformities of both feet with claw toes is 
REMANDED for the following development:

1.  The RO should take appropriate action to 
contact the veteran and request the names, 
addresses, and approximate dates of treatment by 
any health care providers (VA and non-VA) who have 
treated the veteran for problems with his feet 
since 1996.  When the veteran responds and 
provides any necessary authorizations, the named 
health care providers should be contacted and 
asked to submit copies of all medical records 
documenting their treatment, which are not already 
in the claims folder.

2.  Thereafter, the RO should schedule the veteran 
for VA orthopedic examination of the feet, to 
determine the nature and severity of his service-
connected disability.  Any necessary special 
studies should be performed, and all pertinent 
clinical findings should be reported in detail.  
The claims folder must be made available for 
review by the examining physician.  The orthopedic 
examiner's report should fully set forth all 
current complaints and pertinent clinical 
findings, and should describe in detail the 
presence or absence and the extent of any 
functional loss due to the bilateral foot 
disorder, to include the extent of any loss of 
motion.  The nature and severity of any disorders 
should be discussed fully.  In particular, the 
examiner should comment on any functional loss due 
to weakened movement, excess fatigability, 
incoordination, or pain on use, and, if feasible, 
describe the functional loss in terms of 
additional range of motion loss for the particular 
joint in question.  It should also be indicated 
whether any pain described by the veteran is 
supported by adequate pathology and is evidenced 
by his visible behavior.  All opinions expressed 
should be supported by reference to pertinent 
evidence.

3.  Then, the RO should review the veteran's claim 
under the appropriate rating criteria.  
Consideration should also be given to the factors 
discussed above pertaining to the DeLuca case, and 
to 38 C.F.R. § 4.26.  If the benefit sought is not 
granted, the veteran and his representative should 
be provided with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






